        Case 4:19-cv-00293-AW-MAF Document 10 Filed 06/11/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JUSTIN C. PANTZER,
        Plaintiff,
v.                                                Case No. 4:19-cv-293-AW-MAF
WARDEN J. COKER, et al.,
     Defendants.
_______________________________/
          ORDER ADOPTING REPORT AND RECOMMENDATION

        I have considered the magistrate judge’s May 7, 2020 Report and

Recommendation. ECF No. 9. No objections have been filed. The Report and

Recommendation (ECF No. 9) is adopted and incorporated into this order. The clerk

will enter a judgment that says, “This case is dismissed without prejudice for failure

to comply with a court order and failure to prosecute.” The clerk will then close the

file.

        SO ORDERED on June 11, 2020.

                                       s/ Allen Winsor
                                       United States District Judge
